Citation Nr: 0529431	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  01-04 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to an effective date earlier 
than May 19, 1993, for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2001 RO decision which denied the veteran's 
claim for an earlier effective date for TDIU.

In an April 2002 decision, the Board decided the issue of an 
earlier effective date on a different ground than that upon 
which the RO based its decision.  The Board held that a June 
1999 RO decision which established May 19, 1993, as the 
effective date for TDIU became final and that the veteran's 
current claim was a claim for reopening of his claim for an 
earlier effective date based on new and material evidence.  
The Board held that even if the veteran presented new and 
material evidence to reopen his claim, he would have no legal 
entitlement to an effective date earlier than May 19, 1993 
for a TDIU.

Thereafter, the veteran filed a timely appeal with respect to 
this issue to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter Court).  In April 2003, the Court issued an 
order that vacated the Board's April 2002 decision and 
remanded the case for the Board to consider the implications 
of the enhanced duty to notify in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Board remanded the claim to the RO on such 
basis in November 2003 and June 2004, and the case has now 
been returned to the Board.


FINDINGS OF FACT

1.  By a decision dated in April 1998, the RO established 
service connection for bronchial asthma, rated as 60 percent 
disabling, from May 19, 1993.

2.  On May 12, 1998, the veteran's claim for a TDIU was 
received by VA.

3.  By a decision dated in September 1998, the RO allowed the 
veteran's TDIU claim, effective May 12, 1998.

4.  In September 1998, the veteran disagreed with the 
September 1998 decision, asserting that the effective date 
for the TDIU should be May 19, 1993.

5.  After the RO issued a Statement of the Case as to this 
issue, the veteran responded with a statement dated in 
February 1999 in which he again claimed that the TDIU should 
be effective from May 19, 1993.

6.  By a rating decision dated in June 1999, the RO changed 
the effective date for the grant of the TDIU to May 19, 1993.

7.  The RO notified the veteran of the June 1999 decision and 
of his appellate rights by a letter dated July 13, 1999; the 
notification letter contained the following: "THIS IS 
CONSIDERED A TOTAL GRANT OF BENEFITS SOUGHT UNDER APPEAL." 
(Emphasis in original.)

8.  The veteran did not indicate his disagreement with the 
June 1999 decision within one year of the letter which 
notified him of the decision.

9.  By a letter dated and received August 17, 2000, the 
veteran requested that the TDIU be granted to an earlier 
effective date.


CONCLUSIONS OF LAW

1.  The June 1999 decision which determined that the correct 
effective date for TDIU was May 19, 1993, is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  Even if the veteran presents new and material evidence to 
reopen his claim for an earlier effective date for TDIU, he 
would have no legal entitlement to an effective date earlier 
than May 19, 1993, for an award of a TDIU.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005); 
Lapier v. Brown, 5 Vet. App. 215 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran has been provided with VCAA notice letters dated 
in February 2004 and July 2004, a supplemental statement of 
the case (SSOC) dated in August 2005, and Board remands dated 
in November 2003 and June 2004 which have informed him of the 
type of information and evidence necessary to substantiate 
his claim.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from February 2004 and July 2004 notified 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, employment records, or 
records from other Federal agencies, but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from February 2004 and July 2004 
contained specific requests that the veteran provide 
additional evidence in support of his claim.  He was asked to 
tell VA about any other records that might exist to support 
his claim, and was informed that he should send information 
describing such additional evidence or the evidence itself to 
the RO.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159 by way of an SSOC dated in August 2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005) and Mayfield, supra.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist includes obtaining records of relevant treatment at 
VA facilities, and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  A VA examination is not necessary under the 
circumstances of the claim.  Service, VA, and private medical 
records have been associated with the claims file, and there 
do not appear to be any outstanding medical records that are 
relevant to this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  New and material evidence for earlier effective date for 
TDIU rating

By a rating decision in March 1979, the veteran was found to 
be permanently and totally disabled due to nonservice-
connected disabilities, effective from June 1978.  His 
nonservice-connected disabilities included his now service-
connected bronchial asthma.

Subsequently the Board, in January 1998, held that the 
veteran's bronchial asthma was secondary to his service-
connected inactive pulmonary tuberculosis.  The RO 
established service connection for bronchial asthma and 
granted a 60 percent disability rating effective from May 19, 
1993 (date of claim).  The combined service-connected 
disability rating was 70 percent.

On May 11, 1998, the veteran's initial claim for TDIU was 
received.  By rating action in September 1998, TDIU was 
granted effective to the date of claim.

The veteran filed a notice of disagreement with the assigned 
effective date, specifically asserting that the TDIU should 
be effective as of May 19, 1993.  Subsequently, by rating 
action in June 1999, an earlier effective date to May 19, 
1993, was granted.  This was considered a full grant of the 
benefit requested.  The RO notified the veteran of the June 
1999 decision and of his appellate rights by a letter dated 
July 13, 1999; the notification letter contained the 
following: "THIS IS CONSIDERED A TOTAL GRANT OF BENEFITS 
SOUGHT UNDER APPEAL."  (Emphasis in original.)

The veteran did not indicate his disagreement with the June 
1999 decision within one year of the letter which notified 
him of the decision.  By a letter dated and received August 
17, 2000, the veteran requested that the TDIU be granted to 
an earlier effective date.

The veteran did not appeal the June 1999 decision, and thus 
it is final.  38 U.S.C.A. § 7105.

Although the RO's June 1999 rating decision, which determined 
that the correct effective date for TDIU was May 19, 1993, 
became final, applicable law provides that a claim which is 
the subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108.  In this case, in August 2000, the 
veteran filed a claim asserting that he was entitled to an 
earlier effective date for TDIU.  In January 2001, the RO 
denied the claim, which it characterized as a claim for an 
earlier effective date.  The veteran has appealed this 
decision.

Despite the RO's denial of this claim in January 2001 as a 
straightforward claim for an earlier effective date, the June 
1999 rating decision on this issue is final.  The Board must 
therefore consider the threshold question of whether new and 
material evidence has been submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.156, when presented with a claim to 
reopen a previously final claim, VA must determine if new and 
material evidence has been submitted.  38 C.F.R. § 3.156.  
New and material evidence is defined as follows: [E]vidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  [The 
Board notes that the definition of "new and material 
evidence" was recently revised, but the new version only 
applies to applications to reopen which are received by the 
VA on or after August 29, 2001.  The veteran applied to 
reopen his claim prior to this date, and thus the new version 
does not apply to the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001); (38 C.F.R. § 3.156(a) (2003).]

Section 5110(a) of 38 U.S.C. provides:

Unless specifically provided otherwise in 
this chapter, the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase, of compensation, 
dependency and indemnity compensation, or 
pension, shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the date of receipt of 
application therefor.

See Crawford v. Brown, 5 Vet. App. 33, 35 (1993); see also 38 
C.F.R. § 3.400 (2000).  The effective date of a successful 
claim to reopen is the date of receipt of the claim to reopen 
or the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400; Spencer v. Brown, 4 Vet. App. 283, 293 
(1993), aff'd, 17 F.3d 368 (Fed Cir.), cert. denied, 513 U.S. 
810, 130 L. Ed. 2d 19, 115 S. Ct. 61 (1994).

A review of the veteran's written statement dated August 17, 
2000, shows that he essentially argues that he should be 
granted an earlier effective date.  He does not state what 
that date should be, although he attached a letter from Rosa 
A. Coca Rivera, M.D., stating that he has suffered from 
respiratory problems since 1954.

In most cases, the Board must determine if new and material 
evidence has been submitted.  See 38 U.S.C.A. § 5108.  
However, the Board notes that in Lapier v. Brown, 5 Vet. App. 
215 (1993), the Court stated:
The sole issue on appeal is whether the 
veteran is entitled to an earlier 
effective date for a 100% rating for 
schizophrenia.  This claim was denied by 
a prior final BVA decision in March 1989.  
Although the Secretary is required under 
38 U.S.C.A. § 5108 (West 1991) to reopen 
claims that the BVA has previously and 
finally denied when "new and material 
evidence" is presented, in this case such 
a reopening could not result in an 
earlier effective date because an award 
granted on a reopened claim may not be 
made effective prior to the date of 
receipt of the reopened claim.  38 
U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 
3.400(q)(1)(ii) (1992).  Mr. Lapier 
reopened his claim in September 1984, and 
his 100% rating was granted effective 
from that time.

Lapier at 216-217.

Applying the Court's holding in Lapier to the instant case, 
the Board finds that the June 1999 rating action holding that 
the correct effective date for TDIU was May 19, 1993, is 
final.  Therefore, the veteran has no legal basis for an 
earlier effective date absent a showing of clear and 
unmistakable error (CUE) in the June 1999 rating action.  The 
veteran has not alleged such error in the June 1999 decision.  
Consequently, the Board finds that, as a matter of law, the 
veteran is not entitled to an effective date earlier than May 
19, 1993, for the award of a TDIU rating.

Even if the appellant had submitted "new and material" 
evidence regarding his claim, the effective date for the 
grant of a TDIU rating could never be earlier than the date 
the RO received that claim to reopen, i.e., August 17, 2000.  
Therefore, absent CUE, there is no factual or legal basis 
upon which this appellant could obtain the remedy he seeks, 
and his claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994); see also Lapier v. Brown, 5 Vet. App. at 
216-17 (Reopening based upon new and material evidence "could 
not result in an earlier effective date because an award 
granted on a reopened claim may not be made effective prior 
to the date of receipt of the reopened claim.").

In Sabonis, the Court held that where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board should be terminated because of absence 
of legal merit or the lack of entitlement under the law.  As 
the law is dispositive of the instant case, the benefit-of-
the-doubt rule, 38 U.S.C.A. § 5107(b), is not for 
application.


ORDER

Entitlement to an effective date earlier than May 19, 1993, 
for the award of TDIU is denied.



	                        
____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


